DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson et al (US 2013/0212944).
Regarding Claim 7, Stephenson discloses a zirconium-based mixed oxide (see [0006]) having Lewis acid sites (see [0008]) and a total pore volume of at least 0.25 cm3/g after calcination at 1000°C (see [0010]).  Stephenson further discloses the zirconia comprising cerium, silicon, or lanthanum (see [0011]).
Stephenson does not specifically disclose the zirconia comprising on an oxide basis, less than 0.1 wt% of a dopant comprising one or more of silicon (Si), sulphate, phosphate, tungsten (W), niobium (Nb), aluminium (Al), molybdenum (Mo), titanium (Ti) or tin (Sn).  Stephenson does not explicitly disclose the surface area of at least 0.10 cm3/g after calcination at 900°C in an air atmosphere for 2 hours.
Regarding the surface area of at least 0.10 cm3/g after calcination at 900°C in an air atmosphere for 2 hours, since Stephenson discloses a surface area of at least 0.25 cm3/g after calcination at 1000°C for 2 hours, it would be reasonable to conclude that calcination at 900°C which is lower would also have a surface area of at least 0.25 cm3/g.
Regarding the zirconia comprising less than 0.1 wt% of a dopant comprising one or more of silicon (Si), sulphate, phosphate, tungsten (W), niobium (Nb), aluminium (Al), molybdenum (Mo), titanium (Ti) or tin (Sn), and having acid sites, given that Stephenson discloses the zirconium oxide that overlaps the presently claimed zirconium oxide, including a zirconium oxide containing lanthanum only, it therefore would be obvious to one of ordinary skill in the art, to use the zirconium oxide containing other dopants, which is both disclosed by Stephenson and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	
Regarding Claim 33, Stephenson discloses a zirconium-based mixed oxide (see [0006]) having Lewis acid sites (see [0008]) and a surface coverage of CO2 of at least 0.03 mmol/g (i.e. 30 µmol/g) at 200°C and at least 0.06 mmol/g (i.e. 60 µmol/g) as measured by CO2 TPD after calcination at 800°C (see [0008]). Stephenson further discloses the zirconia comprising cerium, silicon, or lanthanum (see [0011]).  Stephenson suggests that the CO2 uptake at 400-600°C is between 200°C and 800°C (See Figure 4).  
Stephenson does not specifically disclose the zirconia comprising on an oxide basis, less than 0.1 wt% of a dopant comprising one or more of silicon (Si), sulphate, phosphate, tungsten (W), niobium (Nb), aluminium (Al), molybdenum (Mo), titanium (Ti) or tin (Sn).  Stephenson does not explicitly disclose that the CO2 uptake is at least 14 µmol/g at 400-600°C as measured by TPD after calcination at 600°C for 2 hours
Regarding the CO2 uptake of at least 14 µmol/g at 400-600°C as measured by TPD after calcination at 600°C for 2 hours, Stephenson suggests that the CO2 uptake at 400-600°C is between 200°C and 800°C (See Figure 4).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a zirconium-based mixed oxide as disclosed by Stephenson where the CO2 uptake at 200°C is at least 30 µmol/g and expect that the CO2 uptake at 400-600°C is greater than 14 µmol/g.
Regarding the zirconia comprising less than 0.1 wt% of a dopant comprising one or more of silicon (Si), sulphate, phosphate, tungsten (W), niobium (Nb), aluminium (Al), molybdenum (Mo), titanium (Ti) or tin (Sn), and having acid sites, given that Stephenson discloses the zirconium oxide that overlaps the presently claimed zirconium oxide, including a zirconium oxide containing lanthanum only, it therefore would be obvious to one of ordinary skill in the art, to use the zirconium oxide containing other dopants, which is both disclosed by Stephenson and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto (US 2008/0050593) and in further view of Mercera et al (Zirconia as a support for catalysts Influence of additives on the thermal stability of the porous texture of monoclinic zirconia, Appl Cata, 71 (1991) 363-391).
Stephenson discloses a zirconium-based mixed oxide (see [0006]) having Lewis acid sites (see [0008]) and a surface coverage of CO2 of at least 0.03 mmol/g (i.e. 30 µmol/g) at 200°C and at least 0.06 mmol/g (i.e. 60 µmol/g) as measured by CO2 TPD after calcination at 800°C (see [0008]). Stephenson further discloses the zirconia comprising cerium, silicon, or lanthanum (see [0011]).  Stephenson suggests that the CO2 uptake at 400-600°C is between 200°C and 800°C (See Figure 4).  
Stephenson does not specifically disclose the zirconia comprising on an oxide basis, less than 0.1 wt% of a dopant comprising one or more of silicon (Si), sulphate, phosphate, tungsten (W), niobium (Nb), aluminium (Al), molybdenum (Mo), titanium (Ti) or tin (Sn).  Stephenson does not explicitly disclose that the CO2 uptake is at least 14 µmol/g at 400-600°C as measured by TPD after calcination at 600°C for 2 hours.  Stephenson does not explicitly disclose that the zirconium oxide has at least 80 wt% of monoclinic phase as measured by XRD after calcination at 450°C in an air atmosphere for 2 hours.
Regarding the CO2 uptake of at least 14 µmol/g at 400-600°C as measured by TPD after calcination at 600°C for 2 hours, Stephenson suggests that the CO2 uptake at 400-600°C is between 200°C and 800°C (See Figure 4).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare a zirconium-based mixed oxide as disclosed by Stephenson where the CO2 uptake at 200°C is at least 30 µmol/g and expect that the CO2 uptake at 400-600°C is greater than 14 µmol/g.
Regarding the zirconia comprising less than 0.1 wt% of a dopant comprising one or more of silicon (Si), sulphate, phosphate, tungsten (W), niobium (Nb), aluminium (Al), molybdenum (Mo), titanium (Ti) or tin (Sn), and having acid sites, given that Stephenson discloses the zirconium oxide that overlaps the presently claimed zirconium oxide, including a zirconium oxide containing lanthanum only, it therefore would be obvious to one of ordinary skill in the art, to use the zirconium oxide containing other dopants, which is both disclosed by Stephenson and encompassed within the scope of the present claims and thereby arrive at the claimed invention.	
	Regarding 80% monoclinic phase after calcination at 450°C in an air atmosphere for 2 hours, Mercera discloses a zirconia comprising as additive oxides of Mg, Ca, Y, or La (see Page 374, Influence of Additives).  Mercera further discloses that the volume fraction of monoclinic zirconia in zirconium oxide with La additive after calcining in static air at 450°C for 15 hours is close to 1.00 (see Page 377, Figure 5).  Mercera further suggests that supports for catalysts must possess high accessible surface area, good thermal and chemical stabilities and high mechanical strength (see Page 364, Third Para).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the zirconium oxide which is used as a catalyst as disclosed by Stephenson where the zirconium oxide has a volume fraction of monoclinic zirconia that is close to 1.00 after calcining in air at 450°C for 15 hours as disclosed by Mercera in order to produce a catalyst that has high accessible surface area, chemical stability, and high mechanical strength at high temperatures.

Allowable Subject Matter
Claims 3-4, 9-10, 12-15, 19, 31-32, 34, and 37-29 are allowed for the same reasons as given in the Office Action dated 4/23/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        8/14/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732